BirdzEll, J.
This is an appeal by the defendant Underwood from an order of the district court of Ransom county, denying a motion for a new trial. The action is one to recover damages for false imprisonment. Upon the trial the jury found the issues for the plaintiff as against the defendants Underwood and Moran, but in favor of the defendant Harper. Damages were assessed in the sum of $1,200. It is unnecessary to state the facts in this case. They are the same, substantially, as stated in the case of Katherine Mason v. Underwood et al., 183 N. W. 525, decided concurrently herewith.
The only assignment of error argued by the appellant in the brief filed in this case is that the verdict was so excessive as to appear to have been rendered under the influence of passion or prejudice. It appears, however, that among the specifications of error printed in the brief there is one relating to the ruling of the trial court excluding testimony with reference to the ownership of the tent. And in stating the issues involved in the appeal the question is stated: “Should the court have permitted testimony in mitigation of punitory damages?” The assignment regarding the ownership of the tent is fully argued in the brief in the Katherine Mason Case, orally argued, submitted, and decided concurrently herewith. It is also argued in respondent’s brief herein. This court has had some doubt as to whether the appellant should not be considered to have waived all of the assignments except that relating to the excessiveness of the verdict, since this is the only assignment argued in the brief; but in view of the manner in which the cases were submitted in this court, the majority of the court does not regard the specification as to the tent waived. Our views of this error are set forth in the other case and need not be repeated here. In view of the necessity of a retrial of the Katherine Mason Case and of the probable prejudicial effect of excluding from the jury the circumstance of the ownership of the tent for its bearing upon the *132question of punitory damages, it is deemed proper to order a retrial of this action with costs to abide the event. In doing so, however, we think it appropriate to express our opinion concerning the excessiveness of the verdict, as the question is so fully argued and the expression now may serve to obviate another appeal.
The evidence goes to establish that the defendant Underwood is a man of considerable means; that he had long occupied the office of police magistrate and had occasionally appeared in justice court in the capacity of attorney; so that he had acquired a standing as one connected with the administration of the law. If the responsibilities of his honorable position are not properly met, his conduct is more culpable than that of the ordinary layman. It appears here that he was the principal actor and is perhaps more to blame than anybody else for inflicting upon the plaintiff the indignities incident to the arrest and imprisonment. The plaintiff had resided in Enderlin but a short time before the occurence of the events leading to this suit. Probably the evidence does not show him to have been a man of delicate sensibilities in regard to his standing in the community, but it does not appear that he is a person who would not have been grievously affected by the indignities suffered. It was shown that he had at various times been engaged in the following occupations : Bartender, oil stock salesman, pool hall keeper, brakeman, and, lastly, switchman; and that he had lived in half a dozen or more places since his marriage. We cannot assume from these facts, however, that he would not naturally aspire to a respectable place in the community, and that he would not be seriously damaged by a conspicuous introduction to the community as one worthy of occupying the city bastile. While he might not have been seriously damaged in the loss of a reputation because one had not yet been acquired in his new abode, he would certainly be seriously handicapped in his efforts to establish himself upon a plane of respectability. The jury must necessarily be accorded considerable latitude in measuring damages in cases of this character, and particularly in fixing upon an amount to be assessed as punishment for the wrong done. In view of all the circumstances disclosed in this record, we cannot say that the verdict is so large as to shock the conscience, nor can we say that the trial court erred in exercising its discretion in favor of the plaintiff on the motion for a new trial.
The order appealed from is reversed, and a new trial ordered; costs to abide the event.
*133Christianson and Bronson, JJ., concur.